              Case 5:20-cv-05799-NC Document 6 Filed 08/18/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799 NC
13                    Plaintiffs,                     SUA SPONTE JUDICIAL
                                                      REFERRAL FOR PURPOSES OF
14           v.                                       DETERMINING RELATIONSHIP
                                                      OF CASES
15 WILBUR L. ROSS, et al.,
16                    Defendants.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Lucy H. Koh to determine whether it is
20 related to 5:20-cv-05167 LHK City of San Jose, et al. v. Donald J. Trump, et al., and 5:20-
21 cv-05169 LHK, State of California, et al v. Donald J. Trump, et al.
22        IT IS SO ORDERED.
23
24        Date: August 18, 2020                          _________________________
                                                   Nathanael M. Cousins
25                                                 United States Magistrate Judge
26
27
28
     Case No. 20-cv-05799 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
